Citation Nr: 1225407	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  09-41 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for supraventricular tachycardia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had twenty years of honorable active service from March 1987 to September 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned in a September 2011 videoconference hearing.  A transcript of the hearing has been associated with the claims file.  


FINDING OF FACT

The weight of the evidence is in relative equipoise in showing that the Veteran's current supraventricular tachycardia was as likely as not incurred coincident with his active duty service.


CONCLUSION OF LAW

Supraventricular tachycardia was incurred coincident with active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for supraventricular tachycardia.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the disposition in this appeal is fully favorable to the Veteran.  As such, there is no need to review whether VA's statutory duties to notify and assist are satisfied as any error would be non-prejudicial.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Finally, certain chronic diseases, which are listed in 38 C.F.R. 
§ 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A Veteran bears the "'evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board's duty is to assign probative value to all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 
38 U.S.C. § 5107(b)).

In the present, the Board finds after careful consideration that the evidence of record is at least in a state of relative equipoise in showing that the Veteran's supraventricular tachycardia (SVT) was incurred coincident with his active duty service.  

First, the evidence of record confirms symptoms during service.  In particular, the Veteran testified at his September 2011 Board hearing that such symptoms started during service.  The Board finds that his testimony is credible and competent evidence of such.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Jandreau, 492 F.3d at 1376-77.  Moreover, his service treatment records (STRs), although they do not reflect a diagnosis of SVT, include the results of a June 1993 electrocardiogram (ECG), which documented a marked sinus rhythm and sinus bradycardia with sinus arrhythmia.  Later ECGs in August 1998 and April 2001 were again abnormal.  The Veteran was diagnosed with idiopathic hypotension in April 2001 after presenting with complaints of episodic lightheadedness, lasting one day, no identifiable reason, with a similar episode in the past.  (The Veteran underwent further testing, but no further clinical impression was provided.)  Then, in September 2003, a chronological record of care documents a history of palpitations with negative workup.  The remaining STRs, including the February 2007 discharge examination, are negative and reflect the Veteran's denial of symptoms.  

Next, the evidence of record shows treatment and a diagnosis of SVT within one year of the Veteran's September 2007 retirement from service.  In particular, a private (non-VA) medical facility admitted the Veteran in November 2007 for complaints of palpitations since age 20, but with a severe episode on that day.  The past medical history is noted to include SVT present since age 20.  Testing showed a heart rate that was thought to represent sinus tachycardia.  The diagnosis was SVT.  Then in December 2007, after further consultation, he underwent radiofrequency catheter ablation of both the AV nodal slow pathway and an atrial tachycardia emanating from the region of the crista terminalis.  Subsequently, a January 2008 private treatment note shows that he continued to have episodes of SVT despite the ablation therapy.  

The Veteran more recently testified at his September 2011 Board hearing that he continues to experience intermittent symptoms of the disease.  Hr'g Tr. 5-6.  

The Board finds that this evidence is competent and credible of evidence of a diagnosis within one year of the Veteran's service separation and ongoing symptoms thereafter.  Although SVT is not a chronic disease listed in 38 C.F.R. § 3.309(a) for which service connection may be granted on a presumptive basis, this post-service evidence is nonetheless persuasive evidence supporting the appeal.  
See 38 C.F.R. § 3.303(b).  

Finally, the competent medical evidence of record before the Board is presently in a state of relative equipoise showing that the Veteran's post-service diagnosis of SVT had its onset coincident with service.  

Specifically, a private cardiologist wrote a letter in January 2008 explaining to the Veteran that it "appears" his problem had been long-standing and had been present for many years, including during active duty service.  It was also explained that symptoms of palpitations, which were described years ago, "appear to be" the result of this arrhythmia.  The cardiologist explained that this can sometimes be very difficult to document with an ECG, and because the arrhythmia will tend to come and go, long-term EKG monitoring must sometimes be done to detect transient changes in rhythm.  

The Board finds that this January 2008 letter is persuasive evidence supporting the appeal.  Importantly, it takes into consideration the Veteran's own account of his symptoms during service, which are credible and competent evidence of such, as discussed above.  Furthermore, the opinion directly relates the Veteran's current SVT to those symptoms during service.  In rendering this opinion physician used the phrase "appear to be," which is somewhat equivocal.  Nonetheless, the Board finds that this phrase is not inconsistent with a conclusion that it is "at least as likely as not," particularly when read in the overall context of the physician's statement.  See Acevedo v. Shinseki, No. 10-3402 (U.S. Vet. App. July 9, 2012) (noting that VA examination reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination).  For these reasons, the January 2008 opinion is highly probative evidence favorable to the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Contradicting the January 2008 opinion is a May 2009 VA examiner's opinion, who concluded that the Veteran's SVT is less likely than not related to his active duty service.  The Board finds, in contrast to the January 2008 opinion, that this May 2009 VA examiner's opinion is of minimal probative value.  First, although the VA examiner reviewed the claims file, it is unclear whether the VA examiner considered the Veteran's own account of his symptoms during service. See, e.g., Dalton, 21 Vet. App. at 39; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Correspondingly, the VA examiner relied on the absence of a documented diagnosis during service in reaching her unfavorable conclusions, but without explaining why a documented diagnosis should have been recorded or why such was material.  See, e.g., Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (noting that, generally, an absence of evidence showing symptoms or treatment may not be considered substantive negative evidence).  When considering these two factors in combination, the Board finds that this VA examiner's opinion is not shown to be based on a complete factual basis and is not supported by an adequate explanation.  Accordingly, it is of minimal probative weight and does not outweigh the favorable private opinion from January 2008.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In light of the foregoing, the Board finds, by resolving all reasonable doubt in the Veteran's favor, that the more probative evidence of record is at least in a state of relative equipoise on all material elements of the claim of service connection for SVT.  Accordingly, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304; Fagan, 573 F.3d at 1287-88; See Davidson, 
581 F.3d at 1316.  


ORDER

Service connection for supraventricular tachycardia is granted.  



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


